Citation Nr: 0422437	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  04-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether the appellant has perfected a timely appeal to an 
October 2001 rating decision's denial of dependency and 
indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to March 
1982.  He died in June 1993.  The appellant is his widow.  
She currently lives abroad, and her foreign claim is 
currently under the jurisdiction of the Department of 
Veterans Affairs Regional Office (VARO) in Pittsburgh, 
Pennsylvania.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Washington, D.C. 
VARO.  The widow was notified of the October 2001 rating 
decision by a November 19, 2001 letter.  In a July 2003 
decision, the RO determined that a timely substantive appeal 
of the October 2001 decision was not received. 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case, that is 
required by law, has been completed.

2.  Although the appellant submitted a timely Notice of 
Disagreement (NOD) to the October 2001 rating decision, she 
did not submit a timely Substantive Appeal after a Statement 
of the Case (SOC) was promulgated in June 2002.


CONCLUSION OF LAW

The appellant did not perfect a timely appeal on the October 
2001 denial of DIC benefits.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 7105 (West 2002); 38 C.F.R. §§ 3.108, 3.159, 20.200, 
20.201, 20.202, 20.203. 20.302 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On May 12, 2000, the appellant's claim was date stamped as 
received by the Federal Benefits Unit at the American 
Embassy.  Thus, it was deemed as received by VA on that date.  
See 38 C.F.R. § 3.108 (State Department as agent of 
Department of Veterans Affairs.)  In July 2000, the appellant 
was sent a well-grounded claim letter.  In April 2001, she 
was sent a Veterans Claims Assistance Act of 2000 (VCAA), 
letter which informed her both what VA had done on her 
behalf, what she had to do, what was needed to substantiate 
her claim, and that she should submit any evidence to VA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002); see also 38 C.F.R. § 3.159.  The RO also 
specifically instructed the appellant at that time, that if 
she had any questions, she should call or visit the nearest 
American Embassy or Consulate for assistance.  

In October 2001, the RO denied her DIC claim.  The widow was 
informed on November 19, 2001 of that decision.  Those 
documents specifically advised her that her DIC claim was 
denied, that she was ineligible for death pension (based on 
excessive income from Social Security), and that no accrued 
benefits could be paid to her.  The RO also again 
specifically instructed the appellant that if she had any 
questions, she should call or visit the nearest American 
Embassy or Consulate for assistance.  

Her NOD was submitted via a letter dated on March 20, 2002, 
addressed to the VARO Washington, D.C.  A mailroom stamp 
indicates that the letter was received on March 23, 2002.  On 
April 16, 2002, the RO sent her a decision review officer 
election letter.  

She added to her contentions via a VA Form 21-4138.  The 
envelope associated with the VA Form 21-4138 shows that it 
was addressed directly to the Washington, D.C., VARO, and was 
postmarked on May 23, 2002.  

On June 4, 2002, a VA Form 21-22 (signed on May 22, 2002), 
was received at the Washington, D.C. VARO, appointing the 
appellant's Veterans Service Organization to represent her.  

The SOC was mailed on June 19, 2002.  The notice associated 
with the SOC specifically informed the appellant:  (1) that 
she had only completed the first step in appealing to the 
Board of Veterans' Appeals (BVA), specifically:  "This 
letter and enclosures contain very important information 
concerning your appeal;" (2) that she needed to file a 
"formal appeal" to complete her appeal, and that the VA 
Form 9 was enclosed for this purpose; (3) how to go about 
completing that form; and (4) that she must file this formal 
appeal with the RO within 60 days from the date of the 
letter, or within the remainder, if any, of the one year 
period from the rating decision; and if they did not hear 
from her within that time period, her case would be closed 
(bolded in original.)  These documents also reflect that a 
copy of VA Form 9 was sent to the appellant at this time.  
The record reflects that the veteran's accredited 
representative was sent copies of these documents.  

Claims file review indicates that no further submissions from 
the appellant were received prior to November 20, 2002.  See 
38 C.F.R. § 19.32.  

The record indicates that the veteran's claims folder was 
next transferred to VARO Oakland on March 5, 2003, due to a 
pending claim by the veteran's child.  

On March 6, 2003, a letter from the appellant's accredited 
representative was date stamped as received at the 
Washington, D.C., VARO with a copy of an Appeal Hearing 
Worksheet, and an unsigned VA Form 9 that contained no 
contentions, but shows that the appellant desired a hearing 
before the Board, sitting in Washington, D.C.  The letter 
stated that the appellant was currently living abroad, and 
that she submitted her original VA Form 9 in September 2002 
to "that office."  The second date stamp is on the reverse 
of the document, and reflects that these submissions were 
received at the Oakland, California, VARO for inclusion in 
the claims file on March 17, 2003.  

On March 24, 2003, copies of all of the above documents, 
along with another cover letter, were received at the 
Washington, D.C., VARO.  In this communication, the 
representative explains that the widow submitted her initial 
VA Form 9 to the U.S. Embassy in her home country in May 
2002, and that her appeal was therefore timely.  That letter 
also advises that the appellant was withdrawing her hearing 
request.  Copies of both VA Form 9s submitted on behalf of 
the appellant (the one dated May 22, 2002 signed by her, as 
well as the unsigned, undated form submitted by her 
representative) were enclosed.  

There is no indication, however, that any of these 
submissions were ever received, date stamped, or forwarded by 
a U.S. Embassy.  38 C.F.R. § 3.108.  

On May 23, 2003, VA received a copy of a letter addressed to 
the appellant's representative at the Board.  The letter and 
enclosures are from a layperson (A.S.) identifying herself as 
the "Director, Retired Activities Office," and contain 
various medical contentions, service medical records, and a 
lay statement dated June 2002.  The enclosures also include a 
"Report of the Death of an American Citizen Abroad" 
reflecting the cause of the veteran's death in English (which 
was not included on the original translation of the veteran's 
death certificate that was submitted by the claimant.)  While 
the letter itself is dated in July 2002, the date stamp 
reflects that the documents were received at the Salt Lake 
City, Utah, VARO, on May 23, 2003.  The letter itself is not 
on U.S. Embassy letterhead, does not bear a date stamp 
showing receipt by the U.S. Embassy, and does not reflect the 
address of the sender.  See 38 C.F.R. § 3.108.  

On July 1, 2003, the Washington, D.C. VARO sent the appellant 
notice that her Form 9 was not received in a timely fashion, 
pursuant to the instructions she previously received in the 
June 2002 SOC.  See 38 C.F.R. §§ 19.32, 19.33.  The RO again 
advised the appellant that if she had any questions, she 
should visit the nearest American Embassy or Consulate for 
assistance.  See 38 C.F.R. § 3.108.  

On July 10, 2003, an e-mail communication was received at the 
Washington, D.C. VARO, from A.S.  The e-mail address does not 
make clear that it was sent from a United States Embassy 
address, and the author never claims as such.  However, it 
does explain somewhat the capacity within which the author 
was acting for the appellant.  The author explains that she 
was formerly the "Director of the Retired Activities Office 
in [redacted] and am still involved in case work to help 
widows claim their benefits from the VA or the military's 
survivor benefit program."   

A letter, received in July 2003, essentially duplicates 
previous contentions of record from this author.  Also 
enclosed are copies of the VA Form 9, and some of the 
veteran's Service Medical Records (SMRs), in which certain 
medical information is highlighted.  

An August 2003 communication from the appellant's accredited 
representative explains that when the appellant received the 
DRO election letter, she took it to the "Family Support 
Center" in her home country, and "for some unknown reason, 
they had her complete the VA [Form] 9 on May 22, 2002. . .  
."  The representative alleged that this was within the time 
period for completing a Substantive Appeal, and 
alternatively, stated that it was their contention that the 
"Fleet and Family Support Center" inadvertently submitted 
the VA Form 9 in response to the April 2002 DRO election 
letter (although no VA Form 9 was sent to the appellant with 
that communication by VA).  The representative also explains 
that when claims file review disclosed no Form 9 initially, 
they requested that "the office" abroad FAX the forms to 
them, which the "Family Support Center" did.  

File review shows that the RO accepted correspondence dated 
August 13, 2003 as a valid NOD to the July 2003 untimeliness 
determination.  In November 2003, the appellant was afforded 
notice that her claim had been transferred to the Pittsburgh, 
Pennsylvania, VARO.  Also in November 2003, another e-mail 
was received pertaining to the appellant's claim from 
"A.S.", Director of the Retired Activities Office.  No 
power of attorney or authorization to communicate with A.S. 
is of record, however.  On November 25, 2003, a letter from 
the appellant was received by VARO Pittsburgh.  

In early December 2003, an SOC was sent to the appellant on 
the issue of timeliness of her substantive appeal, along with 
a VA Form 9 for completion.  

On December 29, 2003, VARO Pittsburgh, which had jurisdiction 
of the claims file, received copies of VA Form 9s and other 
communications that can be construed as an adequate and 
timely Substantive Appeal on the timeliness issue.  See 
38 C.F.R. §§ 20.300; 20.302.  In January 13, 2004 that office 
notified the appellant that her claim was being certified for 
review at the Board.  Because the appellant had repeatedly 
sent in copies of her initial VA Form 9, which still 
reflected a hearing request before a Member of the Board of 
Veterans' Appeals in Washington, D.C., she was scheduled for 
such a hearing, pursuant to VA law and regulation.  Review of 
the record reveals, however, that the appellant cancelled her 
hearing request.  

An Informal Hearing Presentation (IHP) from her accredited 
representative, dated February 2004, is of record.  The IHP 
makes several arguments: first, that the appellant does not 
speak the English language "fluently," and second, that the 
appellant was assisted in her filings by a "former employee 
of the Retired Activities [office,] which is located at the 
U.S. American Embassy."  Third, that the appellant, sua 
sponte, mailed in a VA Form 9 and Hearing election form after 
receiving the April 2002 DRO election letter.  Last, the 
argument is made that after specifically being advised that 
filing her NOD was only the first step in the appeals 
process, and that the appellant must complete her appeal by 
filing a VA Form 9, (in the June 19, 2002 SOC), "the widow 
was really confused."  

II.  VCAA

The Board is cognizant of the duties set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159.  The VCAA delineated VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to "substantiate" a "claim."  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 7104(c)(General Counsel 
precedent opinions binding on Board).  Anyone who files a 
claim is considered a "claimant" for VCAA purposes.  38 
U.S.C.A. § 5100.  

VA must provide notice of the information and evidence not of 
record that is necessary to substantiate the "claim," 
including which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  This was accomplished, in this 
case, not only by the April 2001 VCAA letter, but also by the 
July 2000 notice letter, October 2001 rating decision, and 
June 2002 SOC.  Thus, after a review of these documents, and 
the record as a whole, the Board determines that the claimant 
was provided sufficient notice in this case, under all of 
VA's applicable duties.  First, the VCAA notice letter was 
content sufficient under the VCAA, and the implementing 
regulation at 38 C.F.R. § 3.159, as explained above.  Second, 
it was sent to the claimant prior to the issuance of the 
rating decision.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Furthermore, the record reflects that the appellant has been 
informed of the requirements for filing a timely substantive 
appeal.  Specifically, the RO informed her through the 
statement of the case of the laws and regulations pertaining 
to the deadlines for filing an appeal.  Additionally, in the 
June 2002 letter accompanying the statement of the case, she 
was informed that she was required to file a VA Form 9 in 
order to continue her appeal and the form contained explicit 
provisions as to the time allowed to file such appeal.  
Furthermore, there is no further action that should be 
undertaken to comply with the provisions of the VCAA or its 
implementing regulations because it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute and 
regulations. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the 
VCAA is not applicable to matters involving pure statutory 
interpretation); VAOPGCPREC 5-2004 (holding that VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice of the 
information and evidence necessary to substantiate a claim 
when that "claim" cannot be substantiated, on the basis 
that there is no legal basis for the claim, or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


III.  Law

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  In the absence 
of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 38 
U.S.C. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).

IV.  Analysis

In summary, the appellant submitted her initial claim and 
evidence, received in May 2000, to the American Embassy; she 
received initial communications from VA in July 2000 and 
April 2001, specifically instructing her to contact the 
American Embassy for assistance; her DIC claim was denied in 
October 2001; notice was sent to her on November 19, 2001; 
her NOD was received in March 2002; and the SOC was issued on 
June 19, 2002.  Thus, she had until November 19, 2002 to file 
her substantive appeal.  See 38 C.F.R. § 19.32; see also 
38 C.F.R. §§ 19.25, 19.26, 19.29, 19.30.  

As set forth above, however, there is simply no evidence that 
she submitted anything between June 19, 2002 and November 20, 
2002.  Instead, she advanced argument and evidence in May 
2002, prior to the issuance of the June 2002 SOC.  Thus, even 
if the VA Form 9 had been submitted with the May 22, 2002 
statement, it was received prior to, not after the SOC.  

Appellant claims that the May 22, 2002 submission to the 
"fleet and family support center" constitutes a timely 
appeal.  The Board cannot agree.  Even assuming that the 
appellant submitted a VA Form 9 in May 2002, submission to 
the "Fleet and Family Support Center" does not constitute 
submission to VA, or to the State Department.  See 38 C.F.R. 
§ 3.108.  And, the record does not show it was received by 
either of these departments in a timely manner.  

In this case, the person (A.S.) who was assisting the 
appellant did not submit her communications on any government 
or official letterhead, but instead has made claims that she 
is retired, but still "involved in case work" to help 
widows claim their benefits from the VA or the military's 
survivor benefit program.  While no fee agreement or power of 
attorney is of record reflecting the precise status of this 
layperson, she was not accredited by VA to assist appellants 
in the claims before VA, and the Board finds that she was not 
acting as an agent of the U.S. Embassy.  

Further, even assuming, for argument's sake, that this 
document could be construed to be received by VA in May 2002, 
it is immaterial, as it would not help the appellant's case.  
This is because a valid appeal consists of "a timely filed 
Notice of Disagreement in writing, and after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  In this 
instance, the SOC was mailed on June 19, 2002.  The appellant 
has made no contention that she submitted anything between 
June 19, 2002 and November 20, 2002.  Thus, there is no 
dispute as to those facts, which are dispositive here, and 
the law controls.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board does note that the appellant feels very strongly 
that her husband did not receive "a complete work-up" in 
service for his complaints of chest pain, and that his death 
should also be service-connected because he incurred cardiac 
or heart disorders in service which caused his death.  
Although she may, in the future, elect to attempt to reopen 
her claim on the basis that she has secured new and material 
evidence, 38 C.F.R. § 3.156, (such as medical evidence 
substantiating her claims) she should be aware that the 
various agencies affiliated with her husband's military 
service department are not associated with VA, and that she 
should very carefully follow all instructions on VA 
communications, including instructions to seek assistance 
from the U.S. Embassy, if she has any questions about any 
communication she has received from VA, or about what she 
needs to do to complete her claim or appeal.  

Since the appellant did not submit a substantive appeal 
pursuant to the time period prescribed by law, the Board 
finds that she has not fulfilled the legal requirements to 
perfect a timely appeal this issue.  The Board notes that the 
issue of timeliness of a substantive appeal is a question of 
law; the appellant either fulfilled the requirements or she 
did not.  The Court has held that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Accordingly, the Board concludes this claim 
must be dismissed as a matter of law.


	(CONTINUED ON NEXT PAGE)

ORDER

As a timely appeal was not perfected with respect to the 
denial of DIC benefits by the October 2001 rating decision, 
the claim is dismissed.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



